United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 15-2674
                        ___________________________

                                    Oscar Olivares

                        lllllllllllllllllllll Plaintiff - Appellant

                                            v.

                                Brentwood Industries

                       lllllllllllllllllllll Defendant - Appellee
                                      ____________

                     Appeal from United States District Court
                 for the Western District of Arkansas - Texarkana
                                 ____________

                             Submitted: April 12, 2016
                               Filed: May 13, 2016
                                 ____________

Before WOLLMAN, BEAM, and MURPHY, Circuit Judges.
                          ____________

MURPHY, Circuit Judge.

        After his employment was terminated, Oscar Olivares sued Brentwood
Industries for race discrimination. A jury found that he had been terminated because
of his race and awarded him $1 in nominal damages. Olivares sought equitable relief
in the form of reinstatement and front pay. The district court1 concluded that
reinstatement was neither possible nor practical and that Olivares had not presented
sufficient evidence that he was entitled to front pay. Olivares appeals, and we affirm.

                                          I.

       Oscar Olivares is a naturalized American citizen of Mexican origin. He
worked in Hope, Arkansas as a shift supervisor for Brentwood Industries
(Brentwood) which manufactures water filters for cooling towers. Brentwood
originally hired Olivares as a temporary employee in 2001 and promoted him to
second shift supervisor in 2007. Some years later in January 2013, Olivares spoke
with supervisor Frankie Powell about distributing permanent employment
applications to several temporary workers whom he supervised. Powell told Olivares
not to give applications to any Mexican temporary worker because the plant manager
Jay Travillion did not want to employ any more Mexicans.

       On February 7, 2013 Powell observed two workers supervised by Olivares who
were not wearing their ear plugs and safety glasses in violation of Brentwood policy.
When Powell confronted him about this, Olivares responded that he had not seen any
violations. Nonetheless, Olivares and the two workers signed a statement admitting
the violation, still protesting that it had never actually occurred. Olivares later
admitted that he knew he could have chosen not to sign this document. Travillion
called Olivares into his office on February 11 and terminated him because of his
safety violation. After he was dismissed, Olivares applied for other supervisor
positions through the state unemployment office but was unable to find a job for
several months. Then in January 2014, he accepted a job as a forklift driver at
Klipsch, another manufacturing plant in Hope.


      1
         The Honorable Susan O. Hickey, United States District Judge for the Western
District of Arkansas.

                                         -2-
       Olivares sued Brentwood for race discrimination in violation of Title VII and
42 U.S.C. § 1988. On February 20, 2015 a unanimous jury found that Brentwood had
terminated Olivares because of his race and awarded $1 in nominal damages.
Although Olivares had not presented damage evidence during trial, he asked the
district court for equitable relief after the verdict was entered, seeking reinstatement
or annual payments of $85,000 in front pay for 18 years.

       On June 4, 2015 the district court held a hearing to address his requests for
reinstatement and front pay. Olivares testified that he wanted to return to Brentwood
as a supervisor and work until he retired. He also testified about the difficulty he had
encountered seeking comparable employment in Hope after his termination. The only
jobs he had been offered were nonsupervisory positions paying only $7.50 or $8.00
per hour. He explained that he needed a stable job because he wanted to bring his
wife to the United States from Mexico, and immigration officials told him that he
would have to maintain stable employment with an annual income of at least
$21,000. Travillion testified that it would be "unworkable" to rehire Olivares because
he had violated the company's trust by "allowing his employees to violate safety
rules."

       The record included evidence that while Olivares was a supervisor at
Brentwood, his annual salary was over $40,000. He also had employer sponsored
health insurance, and Brentwood matched his 401(k) plan contributions up to 4% of
his annual salary. Olivares submitted two of his December 2012 Brentwood pay
stubs to support his testimony about his income there. He testified that his annual
salary at Klipsch is about $20,000, that he receives employer sponsored health
insurance, and that he has a 401(k) plan without any matching employer
contributions. He tried to submit his tax statement from 2014 and some of his older
pay stubs from Klipsch, but the court excluded them because they predated the
February 20, 2015 verdict. At the conclusion of the equitable relief hearing, the court
requested that Olivares submit additional evidence about his post verdict salary, but

                                          -3-
his counsel did not supplement the record. Brentwood also did not submit any
evidence to rebut his claim for front pay. The district court denied Olivares's motion
for reinstatement and front pay, and he appeals.

                                           II.

       We review a district court's decision to deny equitable relief for abuse of
discretion. Sayger v. Riceland Foods, Inc., 735 F.3d 1025, 1035 (8th Cir. 2013). An
abuse of discretion occurs "if a relevant factor that should have been given significant
weight is not considered, if an irrelevant or improper factor is considered and given
significant weight, or if a court commits a clear error of judgment in the course of
weighing proper factors." Aaron v. Target Corp., 357 F.3d 768, 774 (8th Cir. 2004).

       The equitable remedy of reinstatement "should be the norm" when practicable
and possible. Kucia v. Se. Ark. Cmty. Action Corp., 284 F.3d 944, 949 (8th Cir.
2002). Reinstatement may however not be possible when there are no comparable
positions available. See, e.g., Ray v. Iuka Special Mun. Separate Sch. Dist., 51 F.3d
1246, 1255 (5th Cir. 1995); Duke v. Uniroyal Inc., 928 F.2d 1413, 1423 (4th Cir.
1991). Reinstatement may also not be a practical remedy if "there is such hostility
between the parties that a productive and amicable working relationship would be
impossible." Denesha v. Farmers Ins. Exch., 161 F.3d 491, 501 (8th Cir. 1998)
(internal quotation marks omitted). Normal "friction arising from the litigation
process itself" would however not be a sufficient basis for denying reinstatement.
Dickerson v. Deluxe Check Printers, Inc., 703 F.2d 276, 281 (8th Cir. 1983). Only
"[s]ubstantial hostility, above that normally incident to litigation, is a sound basis for
denying reinstatement." United Paperworks Int'l Union v. Champion Int'l Corp., 81
F.3d 798, 805 (8th Cir. 1996).

      The district court did not abuse its discretion by denying reinstatement to
Olivares. The thirteen comparable supervisory positions at Brentwood had already

                                           -4-
been filled. See Ray, 51 F.3d at 1255. The district court also found "there were
serious trust issues between the management and Olivares" which could not be
"rebuilt." See Denesha, 161 F.3d at 501. Plant manager Travillion testified that
Olivares was untrustworthy because he had failed to enforce safety rules at the plant.
Olivares claims that the district court erred by crediting Travillion's testimony as a
reason to deny reinstatement since the jury had rejected this justification for his
termination. "In making a front pay award, the district court is not free to reject or
contradict findings by the jury on issues that were properly submitted to the jury."
Mathieu v. Gopher News Co., 273 F.3d 769, 778 (8th Cir. 2001) (internal quotation
marks omitted). The jury in this case made no findings as to whether Olivares had
in fact violated the safety rules or whether Travillion's trust concerns were genuine.
We conclude that the district court did not abuse its discretion by concluding that
reinstatement was neither possible nor practical.

       A district court may award front pay "when extraordinary circumstances render
reinstatement impracticable or impossible." Mathieu, 273 F.3d at 778 (internal
quotation marks omitted). Front pay is calculated to begin at the date the verdict is
entered. See Sellers v. Mineta, 358 F.3d 1058, 1065 (8th Cir. 2004). After a plaintiff
proves a basis for a front pay award, the burden shifts to the defendant to disprove the
prima facie case. See Curtis v. Elec. & Space Corp., 113 F.3d 1498, 1503 (8th Cir.
1997). The district court did not abuse its discretion by denying front pay to Olivares
because he failed to establish a prima facie case for equitable damages. Olivares only
provided a vague estimate of his post verdict salary at Klipsch. Front pay should be
denied when there is insufficient evidence to support it. See Reneau v. Wayne Griffin
& Sons, Inc., 945 F.2d 869, 870 (5th Cir. 1991).

      Olivares argues that he satisfied his evidentiary burden by testifying about his
$20,000 annual salary from Klipsch, his past rate of pay, and the length of time he
expected to work at Brentwood had he not been terminated. The district court
declined to speculate about a damage award based solely on Olivares's testimony that

                                          -5-
his annual salary was $20,000. See Dollar v. Smithway Motor Xpress, Inc., 710 F.3d
798, 809 (8th Cir. 2013). Olivares had not submitted evidence like current Klipsch
pay stubs or other documents showing his post verdict pay. While he contends that
the district court abused its discretion by requiring him to present expert testimony
to substantiate his front pay claim, the court merely mentioned expert testimony as
one type of supporting evidence. Because the district court reasonably determined
that Olivares had failed to establish a prima facie case for front pay, the burden never
shifted to Brentwood to disprove it. See Curtis, 113 F.3d at 1503.

       Finally, Olivares argues for the first time on appeal that the district court should
have implemented a hybrid form of equitable relief—such as interim front pay—until
a supervisor position opened at Brentwood and reinstatement was possible. Even if
Olivares had raised this argument below, the district court would not have abused its
discretion by denying such relief because Olivares had not pled a prima facie case for
front pay. Delayed reinstatement would also have been impractical since the court
found that Brentwood's management distrusted Olivares because the employees he
supervised had allegedly committed safety violations.

       For these reasons the judgment of the district court is affirmed.

                                 ______________________________




                                              -6-